
	

115 SRES 470 IS: Expressing the sense of the Senate that electricity markets do not appropriately value the reliability and resilience attributes of baseload power generation serving the bulk power system.
U.S. Senate
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 470
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2018
			Mr. Manchin submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Expressing the sense of the Senate that electricity markets do not appropriately value the
			 reliability and resilience attributes of baseload power generation serving
			 the bulk power system.
	
	
 Whereas the power generation resource mix of the United States is rapidly changing, presenting ongoing challenges to ensuring that baseload units remain operational and provide enhanced resilience and reliability to the power grid of the United States;
 Whereas many baseload units are not appropriately valued for the resilience and reliability attributes those units provide to the power grid of the United States;
 Whereas accelerated retirements of coal-fired and nuclear baseload power generation resources are among those challenges, including how those resources are needed—
 (1)to provide dependable capacity to serve customers; (2)to support essential grid services, such as voltage and frequency support and ramping capability;
 (3)to offer high availability and reliability from significant on-site fuel storage; and (4)to support integration of new generation resources; and
 Whereas in Docket Numbers RM18–000–001 and AD18–7–001, and in other proceedings, the Federal Energy Regulatory Commission has compiled extensive evidence documenting the reliability and resilience attributes of all power generation resources: Now, therefore, be it
	
 That it is the sense of the Senate that the Federal Energy Regulatory Commission should take action to ensure that the electricity markets fully recognize the reliability and resilience benefits of coal-fired and nuclear baseload power generation resources serving the bulk power system.
